DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears Applicant has amended the claim to remove the spacing between “(Pt)” and “in” in line 11, there should be an additional spacing between “(Pt)” and “in” in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka (US 2020/0376895), Ogasawara (JP 2000-094908, see machine translation) (of record), and Kuwayama et al. (JP 2001-294022, see machine translation) (of record).

Regarding claim 1, Hamanaka discloses a tyre for vehicle wheels, comprising a tread band having a radially outer surface (S) on which a tread pattern is formed (Fig. 1) comprising: at least one 
Hamanaka further discloses that the total depth of the at least one circumferential sipe (Fig. 1: 30) is in a range from 7.0 mm to 11.5 mm ([0065]), which falls within and overlaps with the claimed range of equal to or greater than 10 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the total depth of the at least one circumferential sipe.
However, Hamanaka does not expressly recite that the circumferential sipes may have, in a radial section of the tyre, starting from the radially outer surface (S) of the tread band, a profile comprising: a first zone (Z1) close to said radially outer surface (S), wherein said mutually facing side walls are substantially parallel, and mutually spaced by a minimum width W1; a second zone (Z2), radially inner with respect to the first zone (Z1), having a transition portion (Pt) in which the mutually facing side walls diverge from one another, and a portion of maximum width (Pmax) in which the at least one circumferential sipe has a maximum section width W2; and a third zone (Z3) arranged radially inner with respect to the second zone (Z2) and having a maximum width W3; wherein in the third zone (Z3) the mutually facing side walls join with a bottom portion (Pf) defining a total depth (H10) of the at least one circumferential sipe.
Ogasawara teaches a tyre for vehicle wheels ([0001], [0008]), comprising a tread band (Fig. 1: T) having a radially outer surface (S) (Fig. 1: see radially outer surface adjacent to region S1 where sipe S opens out onto; See also annotated Fig. 1 below indicating tread surface) on which a tread pattern is formed ([0008]), comprising: at least one sipe (Fig. 1: S) having mutually facing sidewalls (Fig. 1: see sidewalls of sipe S in region S1); wherein in a radial section of the tyre said at least one sipe (Fig. 1: S) has, starting from the radially outer surface (S) of the tread band, a profile comprising: a first zone (Z1) (Fig. 1: 

    PNG
    media_image1.png
    544
    559
    media_image1.png
    Greyscale


However, modified Hamanaka does not expressly recite that a geometric centre (G2) of said portion of maximum width (Pmax) lies at a depth (PG) greater than 40% and less than 60% of the total depth (H10) of the at least one circumferential sipe.
Kuwayama teaches a tire tread comprising sipes (Figs. 1, 5: 2) having three zones (Figs. 1, 5c). In this manner, the small block portion is not deformed near the root at the time of shearing deformation, and large deformation is obtained at the vicinity of the tip portion (Page 2 lines 73-75; Page 3 lines 112-113). By properly selecting the shape of the recessed portion (Figs. 1, 5c: 5) in the small block portion, it is possible to maintain the rigidity of the small block portion, to maintain the inclination of the edge portion due to the bending at the recessed portion, and to satisfactorily maintain the blocking resistance of the block at the recessed portion of the recessed portion (Page 2 lines 73-75; Page 3 lines 112-113). Kuwayama further teaches that the maximum width W3 in the third zone (Fig. 5c: d1) is less than the maximum width W2 in the second zone (Fig. 5c: d2), similar to Ogasawara as discussed above. Kuwayama further teaches that the recessed portion (Figs. 1, 5c: 5), which comprises a geometric center (G2) of said portion of maximum width (Pmax), is located within a range of 30% to 70% of a sipe depth (Page 2 lines 73-75; Page 3 lines 112-113). In this manner, it is possible to obtain an appropriate inclination of the small 
Moreover, while modified Hamanaka does not explicitly disclose the value for a ratio between W2 and W1, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said ratio. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio between W2 and W1. 

Regarding claim 2, Hamanaka further discloses that each sipe (Fig. 1: 30) has a width (i.e. a maximum width of the sipe) in the range from 0.3 mm to 0.8 mm and a depth in the range from 7.0 mm to 11.5 mm ([0065]). In other words, the maximum width of the sipe to the depth of the sipe is in a range of from approximately 4% to 11%, which falls within and overlaps with the claimed range of not greater than 25%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial extent of the portion of maximum width (Pmax) to the total depth (H10) of the circumferential sipe. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the width of the sipe disclosed by Hamanaka would be the maximum width of the sipe, and any modifications to the change of the sipe would maintain such overall general dimensions of width and depth. 

Regarding claim 3, Kuwayama further teaches an example wherein the first zone (Z1) extends from the radially outer surface of the tread band up to a depth (HZ1) of 3 mm and the total depth of the circumferential sipe is 8 mm (Page 5 lines 170-172). In other words, the first zone (Z1) extends from the 

Regarding claim 4, Kuwayama illustrates that W2 is approximately 11% of the total depth of the circumferential sipe (See annotated Fig. 5c below), which falls within the claimed range of between 10% and 30%. While Kuwayama does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio would be reasonably in the range of 10% and 30%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio of W2 to the total depth of the circumferential sipe. 

    PNG
    media_image2.png
    285
    448
    media_image2.png
    Greyscale


Regarding claim 5, Ogasawara further illustrates that in the transition portion (Pt) the mutually facing side walls mutually diverge starting from the first zone (Z1) up to the portion of maximum width (Pmax) (See annotated Fig. 1 above).

Regarding claim 9, Kuwayama further illustrates that in the second zone the side walls of the circumferential sipe converge towards the third zone up to a mutual distance apart about equal to that of width of the first zone W1 (Fig. 5c: see how sipe width in d1 and d3 are approximately the same). In other words, in the second zone the side walls of the circumferential sipe converge towards the third zone up to a mutual distance apart of 100%, which falls within the claimed range of not less than 80% of W1. While Kuwayama does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio would be reasonably in the range of not less than 80%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the mutual distance apart of the side walls of the circumferential sipe in the third zone. 
Hamanaka further discloses that each sipe (Fig. 1: 30) has a width (i.e. a maximum width of the sipe) in the range from 0.3 mm to 0.8 mm. Thereby, the width W1 may fall within the claimed range of greater than 0.6 mm and less than 3 mm. While modified Hamanaka does not explicitly disclose the value for the value of width W1, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said width. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for said width W1. 

Regarding claim 17, Hamanaka further discloses that the tread pattern further comprises at least one circumferential groove (Fig. 1: 10, 12) disposed between respective opposite side walls that are mutually interconnected, on an opposite side of the radially outer surface (S), by a base portion defining SC) less than the maximum depth (Fig. 5: D) of said at least one circumferential groove ([0030]).

Regarding claims 18-19, modified Hamanaka does not expressly disclose that W2 is greater than or equal to 1.5 times W3, or that W2 is less than or equal to 2.2 times W3. While modified Hamanaka does not explicitly disclose the value for the ratio of W2 to W3, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said ratio. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio of W2 to W3. 

Claims 6-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka (US 2020/0376895), Ogasawara (JP 2000-094908, see machine translation) (of record), and Kuwayama et al. (JP 2001-294022, see machine translation) (of record) as applied to claims 1 and 5 above, and further in view of Lawson et al. (US 2018/0281530) (of record).

Regarding claims 6-7, 12, and 15, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. While modified Hamanaka does not expressly disclose or illustrate that the side walls are more curved in shape, one of ordinary skill in the art would have found it obvious to modify them in such a manner so as to provide in 
Additionally, such a sipe structure is generally known in the tire. For instance, Lawson teaches various sipe shapes (Figs. 3-5) comprising thin first zones and diverged second zones, wherein the transition portions may have a convex arched profile towards an inside of the circumferential sipe (Figs. 3-5) ([0026]-[0029]). Moreover, Lawson teaches that the sipe can be arranged in different manners so that its geometry and size are modified from that disclosed in figure 3 ([0032]). In other words, Lawson teaches that the shape of the sipe, including the transition portion, may be varied (i.e. convex, concave, conical, etc.) ([0029]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hamanaka in order to provide that in the transition portion the side walls of the circumferential sipe extend according to a convex arched profile towards an inside of the circumferential sipe as is generally known in the substantially similar art, as taught by Lawson. Furthermore, one of ordinary skill in the art would have also found it obvious that the side walls of the circumferential sipe in the transition portion extend according to an arched profile tangent to the same side walls in the portion of maximum width (Pmax) and in the first zone (Z1) as well as in the third zone (Z3) and that the side walls of the circumferential sipe in the second zone (Z2) extend according to an arched profile tangent to the same side walls in the transition portion (Pt) and in the joining portion (Pr) because of the teachings as discussed above in Lawson that the sipe portions can have concave, convex, conical, angled, etc. shapes, which would include having portions with said arched profile tangents as above. 

Regarding claim 8, Ogasawara further illustrates that the mutually facing side walls of the transition portion (Pt) diverge from one another and away from the first zone (Z1) (See annotated Fig. 1 above in claim 1). 
0 and 300. While modified Hamanaka does not explicitly disclose the value for the angle (β2), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said angle. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle (β2).

Regarding claim 10, Ogasawara further illustrates that the second zone (Z2) has a joining portion (Pr) in which the mutually facing side walls converge with one another towards the third zone (Z3) (See annotated Fig. 1 above).

Regarding claim 11, for the reasons as discussed above in claims 6-7, 11-12, and 15, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hamanaka in order to provide that in the joining portion (Pr) the mutually facing side walls extend according to a convex arched profile towards an inside of the circumferential sipe as is generally known in the substantially similar art, as taught by Lawson.

Regarding claim 13, Ogasawara further illustrates that the mutually facing side walls at the joining portion (Pr) converge with one another towards the third zone (Z3) (See annotated Fig. 1 above).
However, modified Hamanaka does not expressly disclose that the side walls of the circumferential sipe at the joining portion (Pr) converge with one another towards the third zone (Z3) at an angle of between 80 and 250. While modified Hamanaka does not explicitly disclose the value for the 

Regarding claim 14, for the reasons as discussed above in claims 6-7, 11-12, and 15, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hamanaka in order to provide that near the portion of maximum width (Pmax) the mutually facing side walls extend according to a concave arched profile towards an inside of the circumferential sipe.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka (US 2020/0376895), Ogasawara (JP 2000-094908, see machine translation) (of record), and Kuwayama et al. (JP 2001-294022, see machine translation) (of record) as applied to claims 1 and 5 above, and further in view of any of Hayashi (US 2020/0164693) (of record) and/or Hiraishi (US 2018/0162166) (of record).

Regarding claim 16, modified Hamanaka does not expressly disclose that the first zone (Z1) has a mouth portion (Z1a) in which the side walls have 4respective apex portions that converge with one another from the radially outer surface (S) of the tread band.
However, such a structure for sipes is generally known in the tire tread art. For instance, Hayashi teaches providing chamfered edges (Fig. 2: 40a) to the sipe (Fig. 2: 40) that open onto the surface of the tread (Fig. 2: 10, 36). Since the communicating sipe includes the chamfered portion, rigidify of the edge . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/01/2021 have been fully considered but they are not persuasive.
On pages 9 and 10 of the Remarks, Applicant argues that neither Kuwayama nor Ogasawara discloses transverse sipes or, in any case, fails to show the claimed combination of features applied to a circumferentially continuous sipe. 
Applicant further argues that Kuwayama and Ogasawara fail to specifically address circumferential sipes in the tread pattern, much less at least one circumferential sipe having mutually 
The examiner further notes Applicant’s arguments pertaining to the orientation of the sipes in Kuwayama in particular (i.e. transverse sipes). The examiner refers to the detailed rejection above as to how this limitation is satisfied and why the transverse sipes of Kuwayama would still be applicable to the claim limitations in view of the newly cited reference. 
The examiner further notes that Ogasawara does not expressly disclose what type of sipes are discloses (i.e. transverse or circumferential), how long they extend, etc. Ogasawara merely discloses the cross-sectional shape of a sipe, as discussed in the detailed rejection above. Applicant also argues that Ogasawara teaches that the block rigidity is lowered by increasing the thickness of the sipe at the middle portion thereof, and that this teaches away from the Seta reference. 
The examiner notes that the Seta reference is no longer relied upon in the rejection above, and that this argument is not applicable to the current rejection as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749